UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07876 Templeton China World Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. AGILE PROPERTY HOLDINGS LTD. Meeting Date:JUN 13, 2014 Record Date:JUN 09, 2014 Meeting Type:ANNUAL Ticker:03383 Security ID:G01198103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Chan Cheuk Yin as Director Management For Against 4 Elect Chan Cheuk Hei as Director Management For For 5 Elect Kwong Che Keung, Gordon as Director Management For Against 6 Elect Huang Fengchao as Director Management For For 7 Elect Liang Zhengjian as Director Management For For 8 Elect Chen Zhongqi as Director Management For For 9 Authorize Board to Fix Directors' Remuneration Management For For 10 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 11a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11c Authorize Reissuance of Repurchased Shares Management For Against AGILE PROPERTY HOLDINGS LTD. Meeting Date:JUN 13, 2014 Record Date:JUN 09, 2014 Meeting Type:SPECIAL Ticker:03383 Security ID:G01198103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve USD Notes Indemnity, RMB Notes Indemnity and Related Transactions Management For For AIA GROUP LTD. Meeting Date:MAY 09, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:01299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Mohamed Azman Yahya as Director Management For For 4 Elect Edmund Sze-Wing Tse as Director Management For For 5 Elect Jack Chak-Kwong So as Director Management For For 6 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 7a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7c Approve Allotment and Issuance of Additional Shares Under the Restricted Share Unit Scheme Management For For 8 Adopt New Articles of Association Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:JUL 08, 2013 Record Date:JUN 07, 2013 Meeting Type:SPECIAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Zhang Xiaogang as Director Management For For 1b Elect Tang Fuping as Director Management For For 1c Elect Yang Hua as Director Management For For 1d Elect Chen Ming as Director Management For For 1e Elect Wang Yidong as Director Management For For 1f Elect Ma Lianyong as Director Management For For 2a Elect Li Shijun as Director Management For For 2b Elect Chen Fangzheng as Director Management For For 2c Elect Qu Xuanhui as Director Management For For 2d Elect Kwong Chi Kit, Victor as Director Management For For 3a Elect Su Wensheng as Shareholders' Representative Supervisor Management For For 3b Elect Shan Mingyi as Shareholders' Representative Supervisor Management For For 4 Amend Articles of Association of the Company Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:MAY 28, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Audited Financial Reports and International Financial Reporting Standards Management For For 4 Elect Wang Jianchao as Director Management For For 5 Approve KPMG Huazhen and KPMG as the PRC and International (Financial) Auditors Respectively, Reappoint KPMG Huazhen as the Internal Control Auditor of the Company, and Authorize Board to Fix Their Remuneration Management For For 6 Approve Profit Distribution Proposal Management For For 7 Amend Articles of Association Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:MAY 23, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Statements Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution Plan and Declare Final and Special Dividend Management For For 6 Authorize Board to Fix Directors' and Supervisors' Remuneration Management For For 7 Elect Fu Jun as Director Management For For 8 Elect Wang Jie as Director Management For For 9 Elect Huang Yao Qi as Supervisor Management For For 10 Elect Didier Maurice Francis Hornet as Supervisor Management For For 11a Amend Articles 45 of the Company's Articles of Association Management For For 11b Amend Articles 60 of the Company's Articles of Association Management For For 11c Amend Articles 62 of the Company's Articles of Association Management For For 11d Amend Articles 64 of the Company's Articles of Association Management For For 11e Amend Articles 93 of the Company's Articles of Association Management For For 12a Approve Extension Agreement Management For For 12b Approve Proposed Annual Cap under the Extension Agreement Management For For 12c Authorize Board to Do such Other Acts and Things Necessary to Give Effect to the Extension Agreement and Related Transactions Management For For ANTA SPORTS PRODUCTS LTD. Meeting Date:APR 09, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:02020 Security ID:G04011105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividends Management For For 3 Declare Special Dividends Management For For 4 Elect Wang Wenmo as Director Management For For 5 Elect Wu Yonghua as Director Management For For 6 Elect Lu Hong Te as Director Management For Against 7 Approve Remuneration of Directors Management For For 8 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:APR 16, 2014 Record Date:APR 08, 2014 Meeting Type:SPECIAL Ticker:00743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Pre-IPO Share Option Scheme Management For Against ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:APR 16, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:00743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Hsu, Shu-tong as Director Management For Against 3b Elect Wu, Chung-lih as Director Management For For 3c Elect Tsim, Tak-lung Dominic as Director Management For For 3d Elect Wong Ying-ho Kennedy as Director Management For For 3e Elect Hsu, Shu-ping as Director Management For For 3f Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against ASUSTEK COMPUTER INC. Meeting Date:JUN 17, 2014 Record Date:APR 18, 2014 Meeting Type:ANNUAL Ticker:2357 Security ID:Y04327105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4.1 Elect Shih, Tsung-Tang, with Shareholder No. 71, as Non-Independent Director Management For For 4.2 Elect Tseng, Chiang-Sheng, with Shareholder No. 25370, as Non-Independent Director Management For For 4.3 Elect Shen, Cheng-Lai, with Shareholder No. 80, as Non-Independent Director Management For For 4.4 Elect Chen, Yen-Cheng, with Shareholder No. 135, as Non-Independent Director Management For For 4.5 Elect Hsu, Hsien-Yuen, with Shareholder No. 116, as Non-Independent Director Management For For 4.6 Elect Hsieh, Min-Chieh, with Shareholder No. 388, as Non-Independent Director Management For For 4.7 Elect Hu, Su-Pin, with Shareholder No. 255368, as Non-Independent Director Management For For 4.8 Elect Yang, Tze-Kaing, with ID No. A10224****, as Supervisor Management For For 4.9 Elect Cheng, Chung-Jen, with Shareholder No. 264008, as Supervisor Management For For 4.10 Elect Yang, Long-Hui, with Shareholder No. 66, as Supervisor Management For For 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors Management For For BANK OF CHINA LIMITED Meeting Date:MAR 25, 2014 Record Date:FEB 21, 2014 Meeting Type:SPECIAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chen Siqing as Director Management For For BANK OF CHINA LIMITED Meeting Date:JUN 12, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2013 Work Report of the Board of Directors Management For For 2 Accept 2013 Work Report of the Board of Supervisors Management For For 3 Accept 2013 Annual Financial Statements Management For For 4 Approve 2013 Profit Distribution Plan Management For For 5 Approve 2014 Annual Budget for Fixed Assets Investment Management For For 6 Appoint Ernst & Young Hua Ming as External Auditors Management For For 7 Approve Capital Management Plan of Bank of China for 2013-2016 Management For For 8a Elect Zhang Xiangdong as Director Management For For 8b Elect Zhang Qi as Director Management For For 8c Elect Jackson Tai as Director Management For For 8d Elect Liu Xianghui as Director Management For For 9a Elect Mei Xingbao as Supervisor Management For For 9b Elect Bao Guoming as Supervisor Management For For 10 Approve Remuneration Plan for the Chairman, Executive Directors, Chairman of Board of Supervisors and Shareholder Representative Supervisors of 2012 Management For For 11 Amend Articles of Association Shareholder For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Shareholder For Against 13a Approve Type of Securities to be Issued and Issue Size in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13b Approve Par Value and Issue Price in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13c Approve Term in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13d Approve Method of Issuance and Target Investors in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13e Approve Mechanism of Participation by Holders of Preference Shares in Dividend Distribution in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13f Approve Compulsory Conversion in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13g Approve Terms of Conditional Redemption in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13h Approve Restrictions on Voting Rights of Holders of Preference Shares and Recovery of Voting Rights in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13i Approve Order of Priority and Method of Liquidation in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13j Approve Rating Arrangement in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13k Approve Security for the Issuance of Preference Shares in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13l Approve Term of Restrictions on Trade and Transfer of Preference Shares in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13m Approve Validity Period of the Resolution in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13n Approve Trading Arrangement in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13o Approve Use of Proceeds in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 13p Approve Matters Relating to the Authorization in Relation to the Non-Public Issuance of Domestic Preference Shares Shareholder For For 14a Approve Type of Securities to be Issued and Issue Size in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14b Approve Par Value and Issue Price in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14c Approve Term in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14d Approve Method of Issuance and Target Investors in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14e Approve Mechanism of Participation by Holders of Preference Shares in Dividend Distribution in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14f Approve Compulsory Conversion in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14g Approve Terms of Conditional Redemption in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14h Approve Restrictions on Voting Rights of Holders of Preference Shares and Recovery of Voting Rights in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14i Approve Order of Priority and Method of Liquidation in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14j Approve Rating Arrangement in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14k Approve Security for the Issuance of Preference Shares in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14l Approve Lock-up Period in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14m Approve Validity Period of the Resolution in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14n Approve Trading/Listing Arrangement in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14o Approve Use of Proceeds in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 14p Approve Matters of Authorization in Relation to the Non-Public Issuance of Offshore Preference Shares Shareholder For For 15 Approve Bank of China Limited Shareholder Return Plan for 2014 to 2016 Shareholder For For 16 Approve Dilution of Current Returns and Remedial Measures Upon Issuance of Preference Shares Shareholder For For BBMG CORPORATION Meeting Date:OCT 30, 2013 Record Date:SEP 30, 2013 Meeting Type:SPECIAL Ticker:02009 Security ID:Y076A3105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Compliance and Satisfaction by the Company of the Requirements of the Non-Public Issue of A Shares Management For For 2 Approve Subscription Agreement Between the Company and BBMG Group Co. Ltd. Management For For 3 Approve Subscription Agreement Between the Company and Beijing Jingguofa Equity Investment Fund (Limited Partnership) Management For For 4 Approve Feasibility Study Report on Use of Proceeds from the Proposed Placing Management For For 5 Approve Proposal in Relation to the Usage Report on Previous Proceeds of the Company Management For For 6 Approve Shareholders' Return Plan for the Three Years Ending Dec. 31, 2015 Management For For 7 Approve Grant of Waiver to the Parent and Its Concert Parties From the Obligation to Make a General Offer Under the PRC Laws and Regulation Management For For 8 Approve Grant of Whitewash Waiver to the Parent, the Fund, and Their Concert Parties Under the Hong Kong Code on Takeovers and Mergers Management For For 9a Approve Class and Par Value of Shares to be Issued in Relation to the Proposed Placing Management For For 9b Approve Method and Time of Issue in Relation to the Proposed Placing Management For For 9c Approve Number of Shares to be Issued in Relation to the Proposed Placing Management For For 9d Approve Subscription Price and Pricing Principles in Relation to the Proposed Placing Management For For 9e Approve Target Subscribers and Subscription Method in Relation to the Proposed Placing Management For For 9f Approve Lock-Up Period in Relation to the Proposed Placing Management For For 9g Approve Application for Listing of the A Shares to be Issued in Relation to the Proposed Placing Management For For 9h Approve Use of Proceeds in Relation to the Proposed Placing Management For For 9i Approve Undistributed Profit in Relation to the Proposed Placing Management For For 9j Approve Validity Period of the Resolution Relating to the Proposed Placing Management For For 10 Approve Proposal in Relation to the Plan of the Proposed Placing Management For For 11 Authorize Board to Handle Relevant Matters in Connection with the Proposed Placing Management For For BBMG CORPORATION Meeting Date:MAY 22, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:02009 Security ID:Y076A3105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Board Management For For 3 Accept Audited Accounts Management For For 4 Approve Profit Distribution Proposal Management For For 5 Approve Remuneration Plan of the Executive Directors Management For For 6 Appoint Ernst & Young Hua Ming Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Articles of Association Management For For 8 Authorize Issuance of Debentures Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Elect Wang Guangjin as Director Shareholder None For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2014 Record Date:MAY 07, 2014 Meeting Type:ANNUAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Auditor's Reports Management For For 4 Elect Li Wei as Director Management For For 5 Elect Wang Weilin as Director Management For For 6 Appoint Deloitte Touche Tohmatsu CPA LLP as Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 7 Approve Profit Distribution Plan Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Issuance of Short-Term Debentures and/or Medium-Term Notes Management For Against BOC HONG KONG (HOLDINGS) LTD. Meeting Date:JUN 11, 2014 Record Date:JUN 05, 2014 Meeting Type:ANNUAL Ticker:02388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Tian Guoli as Director Management For For 3b Elect He Guangbei as Director Management For For 3c Elect Li Zaohang as Director Management For For 3d Elect Zhu Shumin as Director Management For For 3e Elect Yue Yi as Director Management For For 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Articles of Association Management For For BOC HONG KONG (HOLDINGS) LTD. Meeting Date:JUN 11, 2014 Record Date:JUN 05, 2014 Meeting Type:SPECIAL Ticker:02388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transactions with a Related Party Management For For CHENG SHIN RUBBER INDUSTRY CO. LTD. Meeting Date:JUN 17, 2014 Record Date:APR 18, 2014 Meeting Type:ANNUAL Ticker:2105 Security ID:Y1306X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5.1 Elect Non-Independent Director No.1 Shareholder None Against 5.2 Elect Non-Independent Director No.2 Shareholder None Against 5.3 Elect Non-Independent Director No.3 Shareholder None Against 5.4 Elect Non-Independent Director No.4 Shareholder None Against 5.5 Elect Non-Independent Director No.5 Shareholder None Against 5.6 Elect Non-Independent Director No.6 Shareholder None Against 5.7 Elect Non-Independent Director No.7 Shareholder None Against 5.8 Elect Xu Ende, with ID No.Q121XXXXX8, as Independent Director Management For For 5.9 Elect Tu Ruize, with ID No.N102XXXXX0, as Independent Director Management For For 5.10 Elect Supervisor No.1 Shareholder None Against 5.11 Elect Supervisor No.2 Shareholder None Against 5.12 Elect Supervisor No.3 Shareholder None Against 6 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors Management For Against CHEUNG KONG (HOLDINGS) LIMITED Meeting Date:MAY 16, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:00001 Security ID:Y13213106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Li Ka-shing as Director Management For For 3b Elect Chung Sun Keung, Davy as Director Management For Against 3c Elect Pau Yee Wan, Ezra as Director Management For Against 3d Elect Frank John Sixt as Director Management For Against 3e Elect George Colin Magnus as Director Management For For 3f Elect Simon Murray as Director Management For Against 3g Elect Cheong Ying Chew, Henry as Director Management For Against 4 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against 6 Adopt New Articles of Association Management For For CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:MAY 15, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:01038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chan Loi Shun as Director Management For Against 3b Elect Kwok Eva Lee as Director Management For Against 3c Elect Sng Sow-mei alias Poon Sow Mei as Director Management For Against 3d Elect Colin Stevens Russel as Director Management For Against 3e Elect Lan Hong Tsung, David as Director Management For Against 3f Elect Lee Pui Ling, Angelina as Director Management For For 3g Elect George Colin Magnus as Director Management For For 4 Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For Against 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against 6 Amend Bye-laws Management For For CHINA COAL ENERGY COMPANY LIMITED Meeting Date:JUL 05, 2013 Record Date:JUN 04, 2013 Meeting Type:SPECIAL Ticker:01898 Security ID:Y1434L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Investment in Constructing China Coal Shaanxi Yulin Energy and Chemical Co., Ltd. Methanol Acetic Acid Series Geep Processing and Comprehensive Utilization Project Management For For CHINA COAL ENERGY COMPANY LIMITED Meeting Date:MAY 13, 2014 Record Date:MAY 11, 2014 Meeting Type:ANNUAL Ticker:01898 Security ID:Y1434L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year 2013 Management For For 5 Approve Capital Expenditure Budget for the Year 2014 Management For For 6 Appoint PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and PricewaterhouseCoopers, Certified Public Accountants as International Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Emoluments of Directors and Supervisors Management For For 8 Approve the Project of Investment in Constructing Dahaize Coal Mine and Coal Preparation Plant in Yuheng Mineral Aarea, Shaanxi Management For For 9 Approve the Project of Investment in Constructing Tuke Gasification Island and related Facilities in Ordos, Inner Mongolia Management For For 10 Approve the Extension of the Valid Period of Authorization in Respect of Registered Medium-Term Notes Management For For 11 Approve Issue of Debt Financing Instruments Management For For 12 Amend Articles of Association Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:OCT 24, 2013 Record Date:SEP 23, 2013 Meeting Type:SPECIAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Distribution and Settlement Plan for Directors and Supervisors Management For For 2 Elect Zhang Long as Director Management For For 3 Elect Zhang Yanling as Director Management For For 4 Elect Guo Yanpeng as Director Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 26, 2014 Record Date:MAY 26, 2014 Meeting Type:ANNUAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Board of Supervisors Management For For 3 Accept Final Financial Accounts Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Budget of 2014 Fixed Assets Investment Management For For 6 Appoint Accounting Firm for 2014 Management For For 7 Elect Dong Shi as Director Management For For 8 Elect Guo You as Shareholder Representative Supervisor Management For For 9 Approve Plan on Authorisation to the Board of Directors Granted by Shareholders' General Meeting Management For For CHINA FOODS LTD. Meeting Date:JUN 03, 2014 Record Date:MAY 29, 2014 Meeting Type:ANNUAL Ticker:00506 Security ID:G2154F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Chi Jiangtao as Director Management For For 3 Elect Stephen Edward Clark as Director Management For For 4 Elect Liu Ding as Director Management For Against 5 Elect Ning Gaoning as Director Management For Against 6 Elect Li Hung Kwan, Alfred as Director Management For For 7 Elect Jiang Guojin as Director Management For For 8 Elect Lu Xiaohui as Director Management For For 9 Authorize Board to Fix Directors' Remuneration Management For For 10 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Authorize Reissuance of Repurchased Shares Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 22, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:00941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Xi Guohua as Director Management For For 3b Elect Sha Yuejia as Director Management For For 3c Elect Liu Aili as Director Management For For 4a Elect Lo Ka Shui as Director Management For For 4b Elect Paul Chow Man Yiu as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against 9 Amend Articles of Association Management For For CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:JAN 17, 2014 Record Date:DEC 17, 2013 Meeting Type:SPECIAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Adoption of Rules of Procedures for Shareholders' General Meetings Management For For 3 Approve Adoption of Rules of Procedures for Board Meetings Management For For 4 Approve Adoption of Rules of Procedures for Supervisory Committee Meetings Management For For CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:MAY 23, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan and Distribution of Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim Dividend for the Year 2014 Management For For 6 Appoint Baker Tilly China Certified Public Accountants and Baker Tilly Hong Kong Limited as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Approve Issuance of Debt Financing Instruments Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:NOV 26, 2013 Record Date:OCT 25, 2013 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of the Term of Validity of the Proposal Regarding the Issuance of A Share Convertible Bonds and Other Related Matters Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 09, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2013 Management For For 5 Approve Interim Profit Distribution Plan for the Year 2014 Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Articles of Association Management For For 8 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA RESOURCES ENTERPRISES, LTD. Meeting Date:MAY 30, 2014 Record Date:MAY 23, 2014 Meeting Type:ANNUAL Ticker:00291 Security ID:Y15037107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Houang Tai Ninh as Director Management For For 3b Elect Li Ka Cheung, Eric as Director Management For Against 3c Elect Cheng Mo Chi as Director Management For Against 3d Elect Bernard Charnwut Chan as Director Management For For 3e Elect Siu Kwing Chue, Gordon as Director Management For For 3f Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Board of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Appoint Deloitte Touche Tohmatsu Certified Public Accountants LLP and Deloitte Touche Tohmatsu as the PRC and International Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Up to 10 Percent of Issued A Share and H Share Capital Management For For 9 Approve Issuance of Debt Financing Instruments Management For Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For CHINA SHIPPING CONTAINER LINES CO. LTD. Meeting Date:DEC 12, 2013 Record Date:NOV 11, 2013 Meeting Type:SPECIAL Ticker:02866 Security ID:Y1513C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Purchase Agreement Management For For 2 Approve Provision of Guarantees to Wholly-Owned Subsidiaries of the Company Management For For CHINA SHIPPING CONTAINER LINES CO. LTD. Meeting Date:JUN 26, 2014 Record Date:MAY 26, 2014 Meeting Type:ANNUAL Ticker:02866 Security ID:Y1513C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Report of the Board of the Company Management For For 2 Approve the Work Report of the Independent Non-Executive Directors Management For For 3 Approve the Report of the Supervisory Committee Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Approve the Annual Report of the Company Management For For 6 Approve Profit Distribution Plan Management For For 7a Elect Liu Xihan as Director Management For For 7b Elect Yu Zenggang as Director Management For For 8 Authorize Board to Fix Directors' Remuneration Management For For 9a Reappoint Baker Tilly China Certified Public Accountants as the Company's PRC Auditor and Authorize Audit Committee of the Board to Fix Their Remuneration Management For For 9b Reappoint Baker Tilly China Certified Public Accountants as the Company's Internal Control Auditor and Authorize Audit Committee of the Board to Fix Their Remuneration Management For For 9c Reappoint Ernst & Young, Hong Kong Certified Public Accountants as the Company's International Auditor and Authorize Audit Committee of the Board to Fix Their Remuneration Management For For 10 Approve the Proposed Amendments Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:MAR 31, 2014 Record Date:FEB 27, 2014 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ruan Yongping as Director Management For For 2 Approve Proposed Guarantee Management For For 3 Amend Articles of Association Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:JUN 06, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Audited Financial Statements of the Company Management For For 2 Approve the Report of the Board of Directors Management For For 3 Approve the Report of the Supervisory Committee Management For For 4 Approve Duty Performance Report of the Independent Non-executive Directors Management For For 5 Approve 2013 Annual Report of the Company Management For For 6 Elect Liu Xihan as Director Management For For 7 Elect Yu Zenggang as Director Management For For 8 Elect Ip Sing Chi as Director Management For For 9 Approve Remuneration and Allowances for Directors and Supervisors Management For For 10a Reappoint Baker Tilly China Certified Public Accountants as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 10b Reappoint Baker Tilly Hong Kong Limited Certified Public Accountants as International Auditors and Authorize Board to Fix Their Remuneration Management For For 10c Reappoint Baker Tilly China as Internal Control Auditor and Authorize Board to Fix Their Remuneration Management For For 11 Approve Non-Distribution of Final Dividend Management For For 12 Approve Bareboat Charters Management For For 13 Approve Tanker Sea Crew Management Agreement Management For For 14 Approve Bulk Sea Crew Management Agreement Management For For CHINA UNICOM (HONG KONG) LTD Meeting Date:APR 16, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:00762 Security ID:Y1519S111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Lu Yimin as Director Management For For 3a2 Elect Cheung Wing Lam Linus as Director Management For For 3a3 Elect Wong Wai Ming as Director Management For Against 3a4 Elect John Lawson Thornton as Director Management For Against 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Share Option Scheme Management For Against CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:DEC 05, 2013 Record Date:NOV 27, 2013 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Company to Sign D Series Powertrain Technology Licensing Contracts and Technical Service Support Contract with Harbin Dongan Automotive Engine Manufacturing Co., Ltd Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAY 08, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Report of the Board of Directors Management For For 2 Approve 2013 Report of the Board of Supervisors Management For Against 3 Approve 2013 Annual Report and Summary Management For For 4 Approve 2013 Financial Statements and 2014 Financial Budget Report Management For Against 5 Approve 2013 Profit Distribution Management For For 6 Approve Estimated Amount of 2014 Daily Related Party Transactions Management For For 7 Approve 2014 Investment Plan Management For For 8 Approve 2014 Financing Plan Management For For 9 By-elect Non-independent Director Ren Qiang Shareholder For For 10 Approve Appointment of 2014 External Auditor Management For For 11 Approve Appointment of 2014 Internal Auditor Management For For 12 Approve Financial Service Agreement with China South Industries Group Finance Co., Ltd. Management For Against 13 Approve the Proposal to Carry-out Trade Financing through United Prosperity Investment Co., Ltd. Management For For CNOOC LTD. Meeting Date:NOV 27, 2013 Record Date:NOV 21, 2013 Meeting Type:SPECIAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Non-exempt Continuing Connected Transactions Management For For 2 Approve Proposed Caps for Each Category of the Non-exempt Continuing Connected Transactions Management For For CNOOC LTD. Meeting Date:MAY 23, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Declare Final Dividend Management For For 1c Elect Li Fanrong as Director Management For For 1d Elect Wang Yilin as Director Management For For 1e Elect Lv Bo as Director Management For For 1f Elect Zhang Jianwei as Director Management For For 1g Elect Wang Jiaxiang as Director Management For For 1h Elect Lawrence J. Lau as Director Management For For 1i Elect Kevin G. Lynch as Director Management For For 1j Authorize Board to Fix Directors' Remuneration Management For For 1k Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2c Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:MAY 15, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Wan Min as Director Management For Against 3a2 Elect Feng Bo as Director Management For Against 3a3 Elect Wang Wei as Director Management For Against 3a4 Elect Fan Hsu Lai Tai, Rita as Director Management For For 3a5 Elect Fan Ergang as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 12, 2014 Record Date:MAY 07, 2014 Meeting Type:ANNUAL Ticker:01828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Zhang Jijing as Director Management For For 3b Elect Yip Moon Tong as Director Management For For 3c Elect Hsu Hsung, Adolf as Director Management For For 3d Elect Yeung Yue Man as Director Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Articles of Association Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 08, 2014 Record Date: Meeting Type:SPECIAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Listing Segment from Premium to Standard on the London Stock Exchange Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 07, 2014 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Elect Neil Galloway as Director Management For For 3 Reelect Simon Keswick as Director Management For For 4 Reelect George Koo as Director Management For For 5 Reelect Lord Leach of Fairford as Director Management For For 6 Reelect James Riley as Director Management For For 7 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 9 Authorise Share Repurchase Program Management For For DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:OCT 10, 2013 Record Date:SEP 09, 2013 Meeting Type:SPECIAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a1 Elect Xu Ping as Executive Director Management For For 1a2 Elect Zhu Fushou as Executive Director Management For For 1a3 Elect Li Shaozhu as Executive Director Management For For 1b1 Elect Tong Dongcheng as Non-Executive Director Management For For 1b2 Elect Ouyang Jie as Non-Executive Director Management For For 1b3 Elect Liu Weidong as Non-Executive Director Management For For 1b4 Elect Zhou Qiang as Non-Executive Director Management For For 1c1 Elect Ma Zhigeng as Independent Non-Executive Director Management For For 1c2 Elect Zhang Xiaotie as Independent Non-Executive Director Management For For 1c3 Elect Cao Xinghe as Independent Non-Executive Director Management For For 1c4 Elect Chen Yunfei as Independent Non-Executive Director Management For For 1d1 Elect Ma Liangjie as Supervisor Shareholder For For 1d2 Elect Feng Guo as Supervisor Shareholder For For 1d3 Elect Zhao Jun as Supervisor Shareholder For For 1d4 Elect Ren Yong as Supervisor Shareholder For For 2 Amend Articles of Association Management For For DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JUN 20, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Report of the International Auditors Report and Audited Financial Statements Management For For 4 Approve Profit Distribution Proposal and Authorize Board to Deal with All Issues in Relation to the Distribution of Final Dividend Management For For 5 Authorize Board to Deal with All Issues in Relation to Distribution of Interim Dividend Management For For 6 Appoint PricewaterhouseCoopers Limited as International Auditors and PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For Against 7 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 8 Amend Rules of Procedures of General Meeting Management For For 9 Amend Rules of Procedures of Board Meeting Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ENN ENERGY HOLDINGS LTD. Meeting Date:DEC 30, 2013 Record Date: Meeting Type:SPECIAL Ticker:02688 Security ID:G3066L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Supplemental Deed of Non-Competition Management For Against ENN ENERGY HOLDINGS LTD. Meeting Date:MAY 30, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:02688 Security ID:G3066L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Wang Yusuo as Director Management For For 3a2 Elect Yu Jianchao as Director Management For For 3a3 Elect Yien Yu Yu, Catherine as Director Management For For 3a4 Elect Wang Zizheng as Director Management For For 3a5 Elect Ma Zixiang as Director Management For For 3a6 Elect Yuen Po Kwong as Director Management For For 3b Resolve Not to Fill Up Vacancy Resulting From the Retirement of Zhao Jinfeng and Kong Chung Kau as Directors Management For For 3c Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 09, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Audited Financial Report Management For For 2 Accept Report of the Board of Directors Management For For 3 Approve Profit Distribution Proposal Management For For 4 Approve Annual Report and Its Summary Report Management For For 5 Approve Report of Independent Directors Management For For 6 Approve Report of Supervisory Committee Management For For 7 Approve Strategies of the Company Management For For 8 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Elect Wei Jian Jun as Director and Authorize the Board to Fix His Remuneration Management For For 10 Elect Liu Ping Fu as Director and Authorize the Board to Fix His Remuneration Management For For 11 Elect Wang Feng Ying as Director and Authorize the Board to Fix Her Remuneration Management For For 12 Elect Hu Ke Gang as Director and Authorize the Board to Fix His Remuneration Management For For 13 Elect Yang Zhi Juan as Director and Authorize the Board to Fix Her Remuneration Management For For 14 Elect He Ping as Director and Authorize the Board to Fix His Remuneration Management For For 15 Elect Niu Jun as Director and Authorize the Board to Fix His Remuneration Management For For 16 Elect Wong Chi Hung, Stanley as Director and Authorize the Board to Fix His Remuneration Management For For 17 Elect Lu Chuang as Director and Authorize the Board to Fix His Remuneration Management For For 18 Elect Liang Shang Shang as Director and Authorize the Board to Fix His Remuneration Management For For 19 Elect Ma Li Hui as Director and Authorize the Board to Fix His Remuneration Management For For 20 Elect Luo Jin Li as Supervisor and Authorize the Supervisory Committee to Fix Her Remuneration Management For For 21 Elect Zong Yi Xiang as Supervisor and Authorize the Supervisory Committee to Fix Her Remuneration Management For For 22 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 23 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 09, 2014 Record Date:APR 08, 2014 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of A Share Capital and H Share Capital Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:AUG 29, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:DEC 16, 2013 Record Date:NOV 15, 2013 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Short-term Financing Bonds Management For For 2a Elect Fu Yuwu as Director Shareholder For For 2b Elect Lan Hailin as Director Shareholder For For 2c Elect Wang Susheng as Director Shareholder For For 2d Elect Leung Lincheong as Director Shareholder For For 2e Elect Li Fangjin as Director Shareholder For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:JUN 30, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2013 Annual Report Management For For 2 Accept Report of the Board of Directors Management For For 3 Accept Report of the Supervisory Committee Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Approve Profit Distribution Plan and the Proposed Distribution of Final Dividend Management For For 6 Approve Proposed Adjustment of Allowance of Independent Directors Management For For 7 Appoint PricewaterhouseCoopers as the Overseas Auditor of the Company and BDO China Shu Lun Pan Certified Public Accountants LLP as the Domestic Auditor of the Company and Authorize Management to Fix Their Remuneration Management For For 8 Appoint BDO China Shu Lun Pan Certified Public Accountants LLP as Internal Control Auditor of the Company and Authorize Management to Fix Their Remuneration Management For For HOPEWELL HOLDINGS LTD. Meeting Date:OCT 21, 2013 Record Date:OCT 11, 2013 Meeting Type:ANNUAL Ticker:00054 Security ID:Y37129163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Gordon Ying Sheung Wu as Director Management For For 3a2 Elect Thomas Jefferson Wu as Director Management For For 3a3 Elect William Wing Lam Wong as Director Management For Against 3a4 Elect Carmelo Ka Sze Lee as Director Management For Against 3a5 Elect Ahito Nakamura as Director Management For Against 3b Approve Remuneration of Directors Management For For 4 Approve as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against 6 Adopt New Share Option Scheme of the Company and Terminate Existing Share Option Scheme Management For Against 7 Adopt New Share Option Scheme of Hopewell Highway Infrastructure Ltd. Management For Against HUAXIN CEMENT CO., LTD. Meeting Date:JUL 02, 2013 Record Date:JUN 27, 2013 Meeting Type:SPECIAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Revised Draft of Stock Option Incentive Plan Management For For 1.1 Approve the Determination Basis and Scope of the Incentive Objects Management For For 1.2 Approve the Source and Number of Underlying Stocks Management For For 1.3 Approve Allocation of the Stock Option to the Incentive Objects Management For For 1.4 Approve Validity Period, Grant Day, Waiting Period, Exercise Day and Lockup Period of the Incentive Plan Management For For 1.5 Approve the Exercise Price of the Stocks Option and Determination Methods Management For For 1.6 Approve Conditions on Granting and Exercise Management For For 1.7 Approve Adjustment Method and Procedures of the Stock Option Incentive Plan Management For For 1.8 Approve Accounting Treatments of Stock Options Management For For 1.9 Approve Implementation Procedures of the Stock Option Plan, Grant and Exercise Procedures of the Stock Option Management For For 1.10 Approve Rights and Obligations of the Company and Incentive Objects Management For For 1.11 Approve How to Implement the Stock Option Incentive Plan When There Are Changes for the Company and Incentive Objects Management For For 1.12 Approve the Alternation and Termination of Stock Option Incentive Plan Management For For 2 Approve Implementation and Appraisal Measures of the Stock Option Incentive Plan Management For For 3 Authorize the Board to Handle Matters Related to the Stock Option Incentive Plan Management For For 4 Approve Issuance of Directional Private Debt Financing Tools Management For For HUAXIN CEMENT CO., LTD. Meeting Date:DEC 04, 2013 Record Date:NOV 28, 2013 Meeting Type:SPECIAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve to Change the Usage of Raised Funds from Non-public Issuance Management For For HUAXIN CEMENT CO., LTD. Meeting Date:APR 25, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Report of the Board of Directors Management For For 2 Approve 2013 Report of the Board of Supervisors Management For Against 3 Approve 2013 Financial Statements and 2014 Financial Budget Report Management For Against 4 Approve 2013 Profit Distribution and Capitalization of Capital Reserves Management For For 5 Approve Re-appointment of Auditor Management For For 6 Approve Guarantee Provision to Subsidiaries Management For Against 7 Approve Amendments to Article 158 of Company's Articles of Association Management For For 8 Approve 2013 Report of the Independent Director Lu Mai Management For For 9 Approve 2013 Report of the Independent Director Huang Jinhui Management For For 10 Approve 2013 Report of the Independent Director Wang Qi Management For For 11 Elect Non-independent Director Ian Riley Management For Against INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:SEP 10, 2013 Record Date:AUG 09, 2013 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Payment of Remuneration to Directors and Supervisors Management For For 2 Elect Yi Xiqun as Director Management For For 3 Elect Fu Zhongjun as Director Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:APR 15, 2014 Record Date:MAR 14, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Hongli as Director Management For For 2 Approve 2014 Fixed Assets Investment Budget Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JUN 06, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Work Report of the Board of Directors Management For For 2 Accept Work Report of the Board of Supervisors Management For For 3 Elect Zhao Lin as Shareholder Supervisor Management For For 4 Accept 2013 Audited Accounts Management For For 5 Approve 2013 Profit Distribution Plans Management For For 6 Approve Proposal on Launching the Engagement of Accounting Firm for 2014 Management For For INTEGRATED WASTE SOLUTIONS GROUP HOLDINGS LTD. Meeting Date:SEP 30, 2013 Record Date:SEP 24, 2013 Meeting Type:ANNUAL Ticker:00923 Security ID:G4812S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For Against 2 Elect Lau Shun Chuen as Director Management For Against 3 Elect Cheng Chi Ming, Brian as Director Management For Against 4 Elect Lau Sai Cheong as Director Management For For 5 Elect Tam Sui Kin, Chris as Director Management For For 6 Authorize Board to Fix Remuneration of Directors Management For For 7 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Share Repurchase Program Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Reissuance of Repurchased Shares Management For Against JIANGLING MOTORS CORP. LTD Meeting Date:AUG 29, 2013 Record Date:AUG 27, 2013 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the J09 Vehicle Technology License Contract with Two Companies Management For For 2 Approve the J09 Vehicle Project Engineering Service Agreement with Ford Motor Company Management For For JIANGLING MOTORS CORP. LTD Meeting Date:OCT 31, 2013 Record Date:OCT 28, 2013 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Project J08 Management For For 2 Approve J08 Vehicle Project Suppliers' Engineering, Development and Testing Fee Payment Agreement with Ford Motor Company Management For For 3 Elect Director Wang Wentao Shareholder For For JIANGLING MOTORS CORP. LTD Meeting Date:APR 25, 2014 Record Date:APR 23, 2014 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve J09 Project Management For For JIANGLING MOTORS CORP. LTD Meeting Date:JUN 27, 2014 Record Date:JUN 24, 2014 Meeting Type:ANNUAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Report of the Board of Directors Management For For 2 Approve 2013 Report of the Board of Supervisors Management For Against 3 Approve 2013 Financial Statements Management For For 4 Approve 2013 Profit Distribution Management For For 5 Amend Articles of Association Management For For 6 Approve Shareholder Return Plan in the Next Three Years (2014-2016) Management For For 7 Elect Non-Independent Director Wang Xigao Shareholder For For 8 Elect Non-Independent Director Luo Lixiang Shareholder For For 9 Elect Non-Independent Director Qiu Tiangao Shareholder For For 10 Elect Non-Independent Director Wang Wentao Shareholder For For 11 Elect Non-Independent Director Chen Yuanqing Shareholder For For 12 Elect Non-Independent Director Wang Kun Shareholder For For 13 Elect Independent Director Wang Xu Shareholder For For 14 Elect Independent Director Lu Song Shareholder For For 15 Elect Independent Director Wang Kun Shareholder For For 16 Elect Supervisor Zhu Yi Shareholder For For 17 Elect Supervisor Liu Qing Shareholder For For 18 Elect Supervisor Zhang Jian Shareholder For For 19 Approve Appointment of PricewaterhouseCoopers Certified Public Accountants as 2014 and 2015 Internal Auditor and Fix the Renumeration Management For For JIANGXI COPPER COMPANY LTD. Meeting Date:JUN 11, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:00358 Security ID:Y4446C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Audited Financial Statements and Auditors' Report Management For For 4 Approve Profit Distribution Proposal Management For For 5 Approve Plan of Incentive Award Fund Reserve for Senior Management for the Year of 2013 and Authorize Two Directors of the Company to Form a Sub-Committee to Determine Reward for Each Senior Management Management For For 6 Appoint Deloitte Touche Tohmatsu Certified Public Accountants LLP (Special General Partnership) and Deloitte Touche Tohmatsu as the Company's Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Resignationl of Wu Jianchang as Independent Non-Executive Director Management For For 8 Elect Qiu Guanzhou as Director Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Amend Articles of Association Management For For MEDIATEK INC. Meeting Date:JUN 12, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:2454 Security ID:Y5945U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Business Operations Report and Financial Statements (Voting) Management For For 2 Approve 2013 Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Amend Procedures for Lending Funds to Other Parties Management For For 5 Transact Other Business (Non-Voting) Management None None NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:DEC 09, 2013 Record Date:DEC 04, 2013 Meeting Type:ANNUAL Ticker:02689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Cheung Yan as Director Management For For 3a2 Elect Liu Ming Chung as Director Management For For 3a3 Elect Zhang Yuanfu as Director Management For For 3a4 Elect Ng Leung Sing as Director Management For Against 3a5 Elect Fok Kwong Man as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:JUN 23, 2014 Record Date:JUN 18, 2014 Meeting Type:SPECIAL Ticker:02689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Longteng Packaging Materials and Chemicals Purchase Agreement and Related Annual Caps Management For For 2 Approve Nantong Tenglong Chemicals Purchase Agreement and Related Annual Caps Management For For 3 Approve Longteng Packaging Paperboard Supply Agreement and Related Annual Caps Management For For 4 Approve Taicang Packaging Paperboard Supply Agreement and Related Annual Caps Management For For 5 Approve Honglong Packaging Paperboard Supply Agreement and Related Annual Caps Management For For 6 Approve ACN Recovered Paper Purchase Agreement and Related Annual Caps Management For For 7 Approve Tianjin ACN Wastepaper Purchase Agreement and Related Annual Caps Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 22, 2014 Record Date:MAY 13, 2014 Meeting Type:ANNUAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements Management For For 4 Declare Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2014 Management For For 6 Appoint KPMG Huazhen as Domestic Auditors and KPMG as International Auditors, and Authorize Board to Fix Their Remuneration Management For For 7a Elect Zhou Jiping as Director Management For For 7b Elect Liao Yongyuan as Director Management For For 7c Elect Wang Dongjin as Director Management For For 7d Elect Yu Baocai as Director Management For For 7e Elect Shen Diancheng as Director Management For For 7f Elect Liu Yuezhen as Director Management For For 7g Elect Liu Hongbin as Director Management For For 7h Elect Chen Zhiwu as Director Management For For 7i Elect Richard H. Matzke as Director Management For For 7j Elect Lin Boqiang as Director Shareholder None For 8a Elect Wang Lixin as Supervisor Management For For 8b Elect Guo Jinping as Supervisor Management For For 8c Elect Li Qingyi as Supervisor Management For For 8d Elect Jia Yimin as Supervisor Management For For 8e Elect Zhang Fengshan as Supervisor Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PRESIDENT CHAIN STORE CORP. Meeting Date:JUN 19, 2014 Record Date:APR 18, 2014 Meeting Type:ANNUAL Ticker:2912 Security ID:Y7082T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Approve Distribution of 2013 Capital Reserve Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Approve Release of Restrictions of Competitive Activities of Directors Management For For 6 Transact Other Business (Non-Voting) Management None None SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 28, 2014 Record Date:MAY 26, 2014 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Wang Wei as Director Management For For 3b Elect Zhou Jie as Director Management For For 3c Elect Zhou Jun as Director Management For For 3d Elect Ni Jian Da as Director Management For For 3e Elect Leung Pak To, Francis as Director Management For For 3f Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 28, 2014 Record Date:MAY 26, 2014 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt the Amended Articles of Association Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:MAY 08, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Board of Supervisors Management For For 3 Accept Final Accounts Report Management For For 4 Approve Financial Budget for 2014 Management For For 5 Approve Profit Distribution Plan Management For For 6 Approve Proposal Regarding Payment of Auditor's Fees Management For For 7 Reappoint PricewaterhouseCoopers Zhong Tian CPAs (special general partnership) as Domestic Auditors and PricewaterhouseCoopers as Overseas Auditors Management For For 8 Approve Proposal Regarding External Guarantees Management For For 9 Approve Proposal Regarding Use of Proceeds from H Share Offering Management For For 10 Approve Financial Service Framework Agreement and Related Transactions Management For Against 11 Approve Proposal Regarding Changes in Commitment to Land and Real Property Management For For 12 Approve Proposal Regarding Changes in Commitment to Shares Held by Employees and Employee Share Ownership Committees Management For For 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against SHENGUAN HOLDINGS (GROUP) LTD. Meeting Date:MAY 19, 2014 Record Date:MAY 14, 2014 Meeting Type:ANNUAL Ticker:00829 Security ID:G8116M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Declare Final Dividend and Special Final Dividend Management For For 2b Authorize Board to Do All Such Acts in Connection with the Implementation of the Payment of Final Dividend and Special Final Dividend Management For For 3 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Zhou Yaxian as Director Management For For 4b Elect Shi Guicheng as Director Management For For 4c Elect Ru Xiquan as Director Management For For 4d Elect Mo Yunxi as Director Management For For 4e Elect Low Jee Keong as Director Management For For 4f Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against SICHUAN EXPRESSWAY COMPANY LTD. Meeting Date:DEC 24, 2013 Record Date:NOV 22, 2013 Meeting Type:SPECIAL Ticker:00107 Security ID:Y79325109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Construction Framework Agreement A and Related Annual Caps Management For For 2 Approve Construction Framework Agreement B and Related Annual Caps Management For For 3 Approve Purchase Framework Agreement and Related Annual Caps Management For For 4 Elect He Zhuqing as Director and Determine His Remuneration Management For For 5 Elect Lu Ning as Supervisor and Determine His Remuneration Management For For SICHUAN EXPRESSWAY COMPANY LTD. Meeting Date:MAY 28, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:00107 Security ID:Y79325109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Profit Appropriations and Dividend Distribution Plan Management For For 2 Approve Financial Budget Implementation Report for the Year 2013 Management For For 3 Accept Work Report of the Board of Directors Management For For 4 Accept Work Report of the Supervisory Committee Management For For 5 Accept Duty Performance Report of Independent Non-Executive Directors Management For For 6 Accept Audited Financial Report Management For For 7 Approve Financial Budget Proposal for Fiscal Year 2014 Management For For 8 Reappoint Ernst & Young Certified Public Accountants as International Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Reappoint Shinewing Certified Public Accountants as PRC Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Elect Chen Weizheng as Director and Approve His Remuneration Management For For 11 Elect He Kun as Supervisor and Approve Her Remuneration Management For For 12 Approve Heavy Oil and Fuel Agreement and Related Annual Cap Management For For 13 Approve Asphalt Agreement and Related Annual Cap Management For For 14 Approve Refined Oil Agreement and Related Annual Cap Management For For 15 Approve Refined Oil Carriage Agreement and Related Annual Cap Management For For 16 Approve Materials Purchase Agreement and Related Annual Cap Management For For 17 Approve Exemption of Performance of Commitment of Sichuan Transportation Investment Group Corporation on Solving the Horizontal Competition between Sichuan Highway Development Holding Company and the Company Management For For 18 Amend Articles of Association Management For For 19 Approve Insurance Debt Financing Plan Management For For SIMPLO TECHNOLOGY CO., LTD. Meeting Date:JUN 12, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:6121 Security ID:Y7987E104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Amend Rules and Procedures for Election of Directors and Supervisors Management For For 5 Amend Procedures for Lending Funds to Other Parties Management For For 6 Amend Procedures for Endorsement and Guarantees Management For For 7 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 8.1 Elect Sung, Fu-Hsiang, with Shareholder No. 00000008, as Non-Independent Director Shareholder None Against 8.2 Elect a Representative of Bao Shin International Investment Co., Ltd. , with Shareholder No. 00035704, as Non-Independent Director Shareholder None Against 8.3 Elect a Representative of TLC Capital Co., Ltd., with Shareholder No. 00028778, as Non-Independent Director Shareholder None Against 8.4 Elect Chen, Tai-Ming, with Shareholder No. A12155XXXX, as Independent Director Management For For 8.5 Elect Hsueh, Pin-Pin, with Shareholder No. A22136XXXX, as Independent Director Management For For 8.6 Elect Wang, Chen-Hua, with Shareholder No. L10179XXXX, as Independent Director Management For For 8.7 Elect LIN, PI-JUNG, with Shareholder No. A12309XXXX, as Independent Director Management For For 8.8 Elect Supervisor No.1 Shareholder None Against 8.9 Elect Supervisor No.2 Shareholder None Against 8.10 Elect Supervisor No.3 Shareholder None Against 9 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors and Representatives Management For Against SINOTRANS LTD. Meeting Date:AUG 30, 2013 Record Date:JUL 29, 2013 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lu Zheng Fei as Director and Authorize Board to Determine His Remuneration Management For For SINOTRANS SHIPPING LTD Meeting Date:MAY 16, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:00368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a1 Elect Li Zhen as Director Management For For 2a2 Elect Hu Hanxiang as Director Management For For 2a3 Elect Tsang Hing Lun as Director Management For For 2a4 Elect Lee Yip Wah, Peter as Director Management For For 2a5 Elect Zhou Qifang as Director Management For For 2b Authorize Board to Fix Directors' Remuneration Management For For 3 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4c Authorize Reissuance of Repurchased Shares Management For Against SINOTRANS SHIPPING LTD Meeting Date:MAY 16, 2014 Record Date:MAY 09, 2014 Meeting Type:SPECIAL Ticker:00368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve HK Acquisition Agreement, SNL 49% Acquisition Agreement, SNL JV Agreement, SNL JV Articles of Association, and Related Transactions Management For For 2 Approve Panama Acquisition Agreement, Sinotrans Tianze Acquisition Agreement, and Related Transactions Management For For 3 Approve Sinochart Acquisition Agreement, Sinochart JV Agreement, Sinochart JV Articles of Association, and Related Transactions Management For For 4 Approve Supplemental Renewed Master Services Agreement Management For For 5 Approve Sinochart Master Services Agreement Management For For 6 Approve SNL Master Services Agreement Management For For 7 Approve Supplemental Renewed Master Chartering Agreement Management For For 8 Approve Sinochart Master Chartering Agreement Management For For 9 Approve SNL Master Chartering Agreement Management For For SJM HOLDINGS LTD. Meeting Date:JUN 05, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:00880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final and Special Dividend Management For For 3a Elect So Shu Fai as Director Management For For 3b Elect Rui Jose da Cunha as Director Management For For 3c Elect Leong On Kei, Angela as Director Management For For 3d Elect Fok Tsun Ting, Timothy as Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Shares and Grant of Options Pursuant under the Share Option Scheme Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Adopt New Articles of Association Management For For SOHO CHINA LTD. Meeting Date:MAY 13, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:00410 Security ID:G82600100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Pan Zhang Xin Marita as Director Management For For 4 Elect Yan Yan as Director Management For For 5 Authorize Board to Fix the Directors' Remuneration Management For For 6 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 7a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7c Authorize Reissuance of Repurchased Shares Management For Against SOHU.COM INC. Meeting Date:JUN 20, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:SOHU Security ID:83408W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Roberts Management For Withhold 1.2 Elect Director Zhonghan Deng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For SPRINGLAND INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 30, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:01700 Security ID:G83785108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Yu Yaoming as Director Management For For 3b Elect Lin Zhijun as Director Management For For 3c Elect Cheung Yat Ming as Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against SYNNEX TECHNOLOGY INTERNATIONAL CORP. Meeting Date:JUN 11, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:2347 Security ID:Y8344J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Amend Procedures for Endorsement and Guarantees Management For For 5 Amend Procedures for Lending Funds to Other Parties Management For For 6 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 7 Amend Trading Procedures Governing Derivatives Products Management For For 8 Transact Other Business (Non-Voting) Management None None TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 24, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Business Operations Report and Financial Statements Management For For 2 Approve 2013 Plan on Profit Distribution Management For For 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets and Approve Amendments to Trading Procedures Governing Derivatives Products Management For For 4 Transact Other Business (Non-Voting) Management None None TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:DEC 16, 2013 Record Date:NOV 15, 2013 Meeting Type:SPECIAL Ticker:01666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Distribution Framework Agreement and Related Annual Caps Management For For 2 Approve Master Procurement Agreement and Related Annual Caps Management For For TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:JUN 12, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:01666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Report of the Board of Directors Management For For 3 Approve Report of the Supervisory Committee Management For For 4 Declare Final Dividend Management For For 5 Reappoint PricewaterhouseCoopers Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Wang Quan as Director, Authorize Board to Fix His Remuneration, and Authorize Board to Enter Into a Service Contract with Wang Quan Management For For 7 Elect Gong Qin as Director, Authorize Board to Fix His Remuneration, and Authorize Board to Enter Into a Service Contract with Gong Qin Management For For 8 Elect Ma Bao Jian as Shareholder Representative Supervisor, Authorize Board to Fix Her Remuneration, and Authorize Board to Enter Into a Service Contract with Ma Bao Jian Management For For 9 Authorize Capitalization of Reserves for Bonus Issue Management For For 10 Amend Articles of Association Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:JUN 12, 2014 Record Date:MAY 12, 2014 Meeting Type:SPECIAL Ticker:01666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Capitalization Issue Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 05, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Audited Financial Statements Management For For 4 Approve Allocation of Profit and Distribution of Final Dividend Management For For 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 05, 2014 Record Date:MAY 05, 2014 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 16, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:00220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Lo Chih-Hsien as Director Management For For 3b Elect Chen Kuo-Hui as Director Management For For 3c Elect Chen Sun-Te as Director Management For Against 3d Elect Fan Ren-Da, Anthony as Director Management For Against 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT ENTERPRISES CORP. Meeting Date:JUN 24, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:1216 Security ID:Y91475106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Financial Statements Management For For 2 Approve 2013 Plan on Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of Profit Management For For 4 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Depending on Market and Company Conditions Management For For 5 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve Release of Restrictions of Competitive Activities of Directors Management For For 7 Transact Other Business (Non-Voting) Management None None XINHUA WINSHARE PUBLISHING & MEDIA CO., LTD. Meeting Date:JUL 10, 2013 Record Date:JUN 07, 2013 Meeting Type:SPECIAL Ticker:00811 Security ID:Y9725X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Mak Wai Ho as Director and Authorize Board to Determine His Remuneration Management For For 2 Elect Mo Shixing as Director and Authorize Board to Determine His Remuneration Management For For 3 Elect Zhoujing as Supervisor and Authorize Supervisory Committee to Fix Her Remuneration Management For For YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:MAY 23, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Report of the Board of Directors Management For For 2 Approve 2013 Report of the Board of Supervisors Management For Against 3 Approve 2013 Annual Report Management For For 4 Approve 2013 Profit Distribution Management For For 5 Elect Non-Independent Director Dai Hui Shareholder None Against 6 Elect Independent Director Wang Zhuquan Management For For 7 Approve Re-appointment of Auditor Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:SEP 09, 2013 Record Date:AUG 09, 2013 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Xinwen as Director Management For For 2 Elect Li Xiyong as Director Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 14, 2014 Record Date:APR 11, 2014 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of H Shares Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:MAY 14, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Board of Directors' Report Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements Management For For 4 Approve Profit Distribution Plan and Distribution of Dividend Management For For 5 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 6 Approve Renewal of the Liability Insurance of Directors, Supervisors and Senior Officers Management For For 7 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Revision of Annual Cap Under the Products, Materials and Equipment Leasing Agreement Management For For 9a Elect Li Xiyong as Director Management For For 9b Elect Zhang Xinwen as Director Management For For 9c Elect Yin Mingde as Director Management For For 9d Elect Wu Yuxiang as Director Management For For 9e Elect Zhang Baocai as Director Management For For 9f Elect Wu Xiangqian as Director Management For For 10a Elect Wang Lijie as Director Management For For 10b Elect Jia Shaohua as Director Management For For 10c Elect Wang Xiaojun as Director Management For For 10d Elect Xue Youzhi as Director Management For For 11a Elect Shi Xuerang as Supervisor Management For For 11b Elect Zhang Shengdong as Supervisor Management For For 11c Elect Gu Shisheng as Supervisor Management For For 11d Elect Zhen Ailan as Supervisor Management For For 12a Amend Articles of Association Management For For 12b Amend Rules of Procedures for the Shareholders' General Meeting Management For For 12c Amend Rules of Procedures for the Board Management For For 12d Amend Rules of Procedures for the Supervisory Committee Management For For 13 Authorize the Company to Carry Out Domestic and Overseas Financing Activities Management For For 14 Approve Provision of Financial Guarantees to the Company's Wholly-Owned Subsidiaries Management For For 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 16 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:000157 Security ID:Y9895V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Board Management For For 3 Approve Report of Settlement Accounts Management For For 4 Approve Profit Distribution Plan and Declare Final Dividend Management For For 5 Approve Annual Report of A shares Management For For 6 Approve Annual Report of H shares Management For For 7 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (China) Co., Ltd. Management For For 8 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (Beijing) Co., Ltd. Management For For 9 Approve Application of Bank Credit Lines Management For For 10 Approve Loan Guarantee to Nine Subsidiaries Management For For 11 Approve the Shareholders' Return Plan for the Coming Three Years (2014 to 2016) Management For For 12a Appoint Baker Tilly China Certified Public Accountants Co., Ltd. as Domestic Auditors Management For For 12b Appoint KPMG as International Auditors Management For For 12c Authorize Audit Committee to Fix Remuneration of Auditors Management For For 1 Approve the Change of Profit Distribution Policy Management For For 2 Approve the Proposed Issue of Medium-Term Notes Management For For 3 Approve the Absorption and Merger of Changsha Zoomlion Environmental and Sanitation Machinery Co., Ltd. Management For For ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:000157 Security ID:Y9895V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Profit Distribution Policy and Amend Articles of Association as a Result of the Change of Profit Distribution Policy Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton China World Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
